Citation Nr: 0807170	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-03 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1988 to June 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The veteran did not incur a chronic low back disability in 
service or within the first post-service year.


CONCLUSION OF LAW

A low back disability was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in December 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claim on appeal.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has obtained the veteran's service medical records and VA 
records.  The veteran has provided VA some private medical 
evidence.  He has been provided a VA medical examination in 
furtherance of substantiating his claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file, and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where there 
is a chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran has stated throughout the course of his claim and 
appeal that he first injured his low back while lifting a 
safe in service.  A review of the veteran's service medical 
records shows a December 1989 complaint of low back pain for 
two days, with the onset thereof occurring after the veteran 
lifted some safes.  At the time, a low back strain was 
assessed.  Subsequent service medical records show diagnosis 
and treatment of mechanical back pain, chronic back pain, low 
back strain, and acute muscle strain.  

In August 1992, the veteran was the subject of Medical Board 
proceedings.  A Report of Medical Board associated with these 
proceedings notes complaints of chronic low back pain with 
heavy activity, which started when the veteran was apparently 
lifting a heavy object.  Physical examination revealed the 
veteran to walk without a list and decreased range of motion 
in all fields.  Motor, sensory, straight leg raise, reflex 
exams and x-rays were negative.  It was recommended that the 
veteran be assigned to eight months limited duty, after which 
he was expected to return to full duty.  

A March 1994 record of medical care notes low back pain after 
the veteran lifted a cinderblock from a pick up truck.  A 
muscle spasm/strain was assessed.  

The veteran's separation examination, conducted in January 
1994, resulted in the impression of a normal spine, although 
the veteran did note recurrent back pain on his report of 
medical history.  With respect to this notation, it was noted 
that the veteran was subsequently returned to full duty, 
following the aforementioned Medical Board proceedings.  

In March 2005, the veteran was afforded a VA medical 
examination to address the etiology of any possible low back 
disability.  The examiner noted that she reviewed the 
veteran's claims file and VA records.  The examiner noted the 
veteran's history of back injury in 1989, as well as 
subsequent complaints of back pain in service and the 
aforementioned Medical Board proceedings.  The veteran stated 
that he had had continuous back pain since the 1989 complaint 
and informed the examiner that following service he first 
sought treatment for back pain sometime in 1999, apparently 
after hurting his back at work.  The veteran also informed 
the examiner that he sought treatment for low back pain in 
2003.  The current examination resulted in a diagnosis of 
lumbosacral strain, which the examiner found was "not as 
likely as not" related to service.  The examiner reasoned 
that because of the time span between the in-service 
complaints to present, there would have been more evidence of 
injury.  Moreover, she reasoned that because of the workplace 
injury, it could not be concluded that the veteran's current 
low back condition was related to service.  

Of record is a March 2007 MRI report from the Longview 
Imaging Center.  This report shows diagnosis of disc 
extrusion at the L5-S1 level, facet joint degenerative 
changes, most prominent at the L5-S1 and L4-5 levels as well 
as degenerative disc changes at the T11-12 and T12-L1 levels.  

A July 2007 record of new patient history and physical 
examination of the veteran by Duane Griffith, M.D., notes 
that the veteran stated that he injured his back in-service 
in 1989 while moving a safe.  The veteran reported continuing 
back pain since the reported in-service injury with 
intermittent exacerbations.  Records from Dr. Griffith show 
treatment for lumbar degenerative disc disease and disc 
herniation.  The Board notes that Dr. Griffith did not offer 
an opinion as to the etiology of the veteran's currently 
diagnosed back disability.  Medical history provided by a 
veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
Leshore v. Brown, 8 Vet. App. 406 (1995).

Of record is a letter from the veteran dated in October 2007.  
In this letter, the veteran related the above-outlined 
history of in-service low back pain and stated that he has 
had back pain ever since.  He also attributed his currently 
diagnosed low back disability to service and acknowledged 
several post-service occurrences of back injury, but stated 
that these were exacerbations of the low back disability that 
he attributed to service. 

Service connection for a low back disability is not 
established.  The Board acknowledges the veteran's in-service 
history of low back pain and strain, but finds that the 
preponderance of the evidence is against attributing his 
currently diagnosed low back disability to service.  The 
veteran's separation examination revealed a normal spine.  By 
the veteran's self-report, the earliest treatment and 
diagnosis of a low back disability after service was in 1999, 
after a work-related injury.  The veteran has acknowledged a 
history of post-service back injury.  The only competent 
evidence addressing the etiology of the veteran's current 
back disability is the March 2005 VA examiner's statement 
that the veteran's low back disability is not as likely as 
not attributable to service due to the lack of evidence 
regarding a low back disability for many years following 
service and the veteran's history of post-service low back 
injury.  In sum, the preponderance of the evidence is against 
finding that the veteran incurred a chronic low back 
disability in service or that his currently diagnosed low 
back disability is attributable to service; therefore, the 
claim must be denied.

In reaching this decision, the Board has considered the 
veteran's assertions, particularly those raised in his 
October 2007 personal statement; however, although a 
layperson is competent to provide evidence on the incurrence 
of injury and resulting symptoms, a layperson is not 
competent to provide probative evidence regarding the 
diagnosis or etiology of a disability.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Espiritu v. Brown, 2 Vet. App. 492, 
494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layperson is generally not capable of opining on 
matters requiring medical knowledge).  As such, the veteran's 
assertions regarding the etiology of his low back disability 
are not competent probative medical evidence.  


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


